nn seen ecm TE LOE

i.
UNITED STATES DISTRICT COURT

 

 

\
oy } \
SOUTHERN DISTRICT OF NEW YORK — |
NOV 9 4 mma |}
Sunshine Stewart, ae
Plaintiff,
16-CV-9764 (AJN)
—V—
ORDER
Manhattan Yacht Club et al.,
Defendants.

 

 

ALISON J. NATHAN, District Judge:

The motion to extend discovery, Dkt. No. 136, is hereby GRANTED. The expert
discovery deadline is extended to January 24, 2020.

SO ORDERED.

Dated: November ’* , 2019
New York, New York \
:

Mi

 

  

 

  

F XALISON J. NATHAN
United States District Judge

 
